Name: Commission Regulation (EEC) No 1977/82 of 19 July 1982 on arrangements for imports into the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7. 82 Official Journal of the European Communities No L 214/9 COMMISSION REGULATION (EEC) No 1977/82 of 19 July 1982 on arrangements for imports into the United Kingdom of certain textile products originating in the People's Republic of China HAS ADOPTED THIS REGULATION : Article 1 without prejudice to the provisions of Article 2, importation into the United Kingdom of the category of products originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of certain textile products (category 82), specified in the Annex hereto and originating in China, are liable to exceed the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , China was notified of a request for consul ­ tations ; whereas quantitative limits have been placed provisionally on the products in question pending the outcome of those consultations ; Whereas the products in question exported from China between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regulation, 1 . Products as referred to in Article 1 , shipped from China to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2. All quantities of products shipped from China on or after 1 January 1982 and released for free circula ­ tion shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 July 1982 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 345, 31 . 12 . 1979, p . 1 . No L 214/ 10 Official Journal of the European Communities 22. 7. 82 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 82 60.04 B IV a) c) Under garments, knitted or crocheted, not elastic or rubberized : UK Tonnes 24 60.04-38 ; 60 B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool , of fine animal hair or of regenerated textile fibres